 

Exhibit 10.2

[t1702057_ex10-1p1.jpg]

Exhibit 10.1 MODIFICATION TO SECOND AMENDED AND RESTATED COMMERCIAL REVOLVING
LOAN AND SECURITY AGREEMENT THIS MODIFICATION TO SECOND AMENDED AND RESTATED
COMMERCIAL REVOLVING LOAN AND SECURITY AGREEMENT (this "Agreement"), dated as of
the 30th day of June, 2017, is entered into by and among BANKWELL BANK, a
Connecticut banking corporation (the "Lender") with a place of business at 208
Elm Street, New Canaan, Connecticut 06840, SACHEM CAPITAL CORP., a New York
corporation having a place of business at 23 Laurel Street, Branford,
Connecticut 06405 (the "Borrower"), and JOHN L. VILLANO, an individual with an
address at 59 Northford Road, Branford, Connecticut 06405, JEFFREY C. VILLANO,
an individual with a mailing address 129 Catullo Drive, Guilford, Connecticut
06437 and JJV, LLC, a Connecticut limited liability company having a place of
business at 23 Laurel Street, Branford, Connecticut 06405 (the "Guarantors"; the
Borrower and the Guarantors may also be referred to collectively herein as the
"Obligors" and each, individually, as an "Obligor"). WITNESSETH: WHEREAS, the
Lender originally made a revolving loan in the amount of $5,000,000.00 as
evidenced by that certain Revolving Note dated as of December 18, 2004 made by
the Borrower to the order of the Lender in the original principal amount of up
to $5,000,000.00, as amended by the Amended and Restated Revolving Note in the
amount of $7,000,000.00 dated December 30, 2015; as amended by the Amended and
Restated Revolving Note in the amount of $15,000,000.00 dated March 15, 2016; as
amended by the Amended and Restated Revolving Note in the amount of
$20,000,000.00 dated the date hereof (the "Note") (as amended, restated,
extended, supplemented or reconstituted from time to time, together with any
note or notes given in substitution or replacement thereof, collectively, the
"Note"); and WHEREAS, the Note is secured by, among other things, (i) a certain
Commercial Revolving Loan and Security Agreement, dated as of December 18, 2014;
as modified by Modification to Revolving Loan and Security Agreement, dated
December 30, 2015, as further modified by an Amended and Restated Commercial
Revolving Loan and Security Agreement, dated March 15, 2016, as further modified
by Second Amended and Restated Commercial Revolving Loan and Security Agreement,
dated February 8, 2017 (as the same may be, amended and/or restated from time to
time, the "Loan Agreement"); and WHEREAS, the Guarantors entered into, among
other things, that certain Unlimited Guaranty in favor of the Lender dated as of
December 18, 2014, as reaffirmed and amended by Reaffirmation and Amendment to
Guaranty Agreement dated as of February 8, 2017 (as amended, restated, extended,
supplemented and/or otherwise modified from time to time, the "Guaranty") in
which the Guarantors, among other things, guaranteed to the Lender the payment
and performance of the Borrower's obligations under the Loan Documents (as
defined in the Guaranty); and WHEREAS, this Agreement, the Note, the Loan
Agreement, the Guaranty and any and all other documents evidencing or securing
repayment of, or otherwise pertaining to and/or executed and delivered in
connection with the Loan, each as amended, restated, extended, supplemented or
otherwise modified from time to time, are hereinafter collectively referred to
as the "Loan Documents" and each individually, as a "Loan Document"); and  

   

 

 

[t1702057_ex10-1p2.jpg] 

  WHEREAS, the Borrower has requested a modification of certain terms of the
Note and the other Loan Documents to, among other things, (i) to extend the
maturity date of the Note; (ii) modify certain underlying borrower concentration
criteria; (iii) increase the Loan Amount; and (iv) to further limit the location
of where the underlying real estate collateral can be located in order, among
other things, to be eligible for Advances under the Note and Loan Agreement; and
WHEREAS, the Lender has agreed to such request solely upon the terms and
conditions set forth herein; and WHEREAS, the Borrower and Guarantors hereby
acknowledge and affirm all Indebtedness incurred under the Loan Documents and
all other Indebtedness, obligations and liabilities of the Borrower to Lender,
of every kind and description, direct or indirect, absolute or contingent,
primary or secondary, due or to become due, now existing or hereafter arising
(all of the foregoing, whether now existing or hereafter arising are
collectively referred to as the "Obligations"; and WHEREAS, the outstanding
principal balance of the Loan as of the date hereof is $10,911,379.75. NOW,
THEREFORE, in consideration of the mutual agreements and promises contained
herein, and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Lender, the Borrower, and Guarantors agree
as follows: 1. Recitals. The foregoing recitals are incorporated herein as if
fully set forth herein. 2. Capitalized Terms. Capitalized terms used herein but
not defined herein shall have the same meaning ascribed to such terms in the
Loan Documents. 3. Conflict. In the event there is a conflict between the terms
and conditions of this Agreement and the terms and conditions of the Loan
Documents, the terms and conditions of this Agreement shall control. 4.
Representations and Warranties. The Obligors each, jointly and severally, hereby
make the following representations and warranties, it being acknowledged that
the Lender is relying upon such representations and warranties as a material
inducement for the Lender to enter into this Agreement: (a) Each Obligor
acknowledges that the Lender has not waived, and by executing this Agreement
will not be deemed to have waived, its right to exercise its rights and remedies
arising under, and/or with regard to, the Loan Documents, as modified herein.
(b) There is no litigation or governmental proceeding pending or, to the
knowledge of any Obligor, threatened against the Borrower that affects, or
reasonably could be expected to affect, the Borrower's ability to fulfill any of
its obligations under this Agreement or any of the Loan Documents, as modified
herein. (c) Neither this Agreement nor any other document executed or delivered
in connection herewith by any Obligor contains any untrue statement or a
material fact and/or omits any material fact necessary in order to make the
statement made, in light of the circumstances under which it was made, accurate
in all material respects and not misleading. 2

 



   

 

 

[t1702057_ex10-1p3.jpg] 

  (d) Each Obligor acknowledges that it/he has been given the opportunity to
consult with counsel regarding this Agreement and all documents and provisions
related hereto. (e) The latest tax returns and financial statements submitted to
the Lender by the Obligors are accurate and complete in all material respects.
(f) Each Obligor is in full compliance with all covenants, agreements and
obligations of such Obligor set forth in the Loan Documents, and no default or
Event of Default exists thereunder or hereunder, and no event or state of facts
exist which, with notice and/or the passage of time would constitute an Event of
Default thereunder or hereunder. (g) All representations and warranties made by
each Obligor in the Loan Documents are hereby restated as of the date hereof and
remain true and correct. (h) The Borrower is duly authorized and empowered to
enter into, deliver and perform this Agreement and each of the Loan Documents to
which it is a party. This Agreement constitutes the legally valid and binding
obligations of the parties hereto enforceable against them in accordance with
their terms. 5. General Acknowledgments by the Borrower and Guarantors. Nothing
contained herein shall operate to release any Obligor from its/his liability to
pay the indebtedness set forth in the Loan Documents, as modified herein, and/or
this Agreement and to keep and perform the terms, conditions, obligations and
agreements contained in the Loan Documents, as modified herein, and/or this
Agreement. To their knowledge, no Obligor has any defense, offset, recoupment or
counterclaim with respect to the indebtedness evidenced by the Loan Documents,
as modified herein, and/or this Agreement and each hereby releases the Lender
from any and all liability arising directly or indirectly on or prior to the
date hereof with respect to the Loan Documents, as modified herein, and/or this
Agreement, the debt evidenced or governed thereby and any and all actions taken
by the Lender with respect to the transactions contemplated therein and herein.
Each Obligor hereby reconfirms, restates, and ratifies the Loan Documents to
which it/he is a party, all in accordance with their respective terms except to
the extent that any of those terms are expressly modified by the provisions of
this Agreement, and each Obligor confirms that the Loan Documents to which it/he
is a party have, at all times since the date of their respective execution and
delivery, continued in full force and effect. This Agreement is not intended to
be a novation, release or accord and satisfaction of the Loan Agreement, the
Note, the Guaranty or any other Loan Document. 6. Amendment to terms of the Loan
Agreement. The Loan Agreement is hereby amended and modified as follows: (a)
Section 1.3(a) and (b) of the Loan Agreement are hereby deleted in their
entirety and replaced with the following: "(a) All amounts outstanding from time
to time shall bear interest, payable monthly in arrears, on the outstanding
principal balance thereof, at an adjustable rate per annum equal to four hundred
fifty (450) basis points above LIBOR (as defined below) provided, however the
interest rate charged hereunder shall not be less than five and one-half percent
(5.50%) per annum at any time (the "Interest Rate). Adjustments in the Interest
Rate shall become effective on the commencement of each Interest Rate Period (as
defined below) (the "Reset 3

 



   

 

 

[t1702057_ex10-1p4.jpg] 

  Date”). Lender shall not be required to notify Borrower of adjustments in the
Interest Rate. The term "LIBOR" shall mean the rate per annum (rounded to the
nearest one one hundredth (1/100th) of 1%) obtained by dividing (i) three-month
interest period London Interbank Offered Rate as set and administered by ICE
Benchmark Administration Limited (or such other administrator of LIBOR, as may
be duly authorized by the UK Financial Conduct Authority or such other proper
authority from time to time) for United States dollar deposits in the London
interbank market at approximately 11:00 a.m. London, England time (or as soon
thereafter as practicable) as determined by the Lender from any broker, quoting
service or commonly available source utilized by the Lender by (ii) a percentage
equal to 100% minus the stated maximum rate of all reserves required to be
maintained against "Eurocurrency Liabilities" as specified in Regulation D (or
against any other category of liabilities which includes deposits by reference
to which the interest rate on LIBOR rate loans is determined or any category of
extensions of credit or other assets which includes loans by a non-United
States' office of a bank to United States residents) on such date to any member
bank of the Federal Reserve System. Notwithstanding any provision above, the
practice of rounding to determine LIBOR may be discontinued at any time in the
Lender's sole discretion. Further notwithstanding anything to the contrary
contained herein LIBOR shall in no event be less than one percent (1.0%). The
term "Interest Rate Period" shall mean each three (3) month calendar period. In
the event that the above index is not available on any Reset Date, the Lender
will set the Interest Rate by using a comparable index in its reasonable
discretion." (b) Section 1.1(A)(i) of the Loan Agreement is hereby amended by
deleting the sum 115,000,000.00" and substituting in its place the sum of
“$20,000,000.00" in (y) for determination of the Maximum Availability; and by
substituting the Note attached hereto as Exhibit "A", as Schedule 1.1(A)(i) to
the Loan Agreement. (c) Section 1.1(B)(iv) of the Loan Agreement is hereby
amended by deleting the sum "Four Hundred Fifty Thousand and 00/100
($450,000.00) Dollars" and substituting the sum "Six Hundred Fifty Thousand and
00/100 ($650,000.00) Dollars". (d) Section 1.1(B)(vi) of the Loan Agreement is
hereby amended by deleting "New Jersey". (e) Section 2.9 of the Loan Agreement
is hereby amended by deleting the following: "If no Event of Default shall
exist, Lender shall not conduct more than one (1) such field examination per
year at Borrowers expense." 7. Reaffirmation and Ratification of Guarantor
Documents. The Guarantors hereby consent to the modifications contained herein
and hereby ratifies and confirms and restates the Guaranty and the other
Guarantor Documents entirely, as modified hereby, and the Guarantors 4

 



   

 

 

 

 [t1702057_ex10-1p5.jpg]

  confirm that the Guarantor Documents have, at all times since the date of
their respective execution and delivery, continued in full force and effect. The
Guarantors acknowledge that this reaffirmation and ratification of the Guaranty
and other Guarantor Documents is a material inducement for the Lender to enter
into this Agreement and that the Lender would not do so without said
reaffirmation and ratification. 8. Amendment to the Loan Documents. The Loan
Documents are each hereby amended, modified, continued and reaffirmed to secure
the Loan in accordance with the terms and modifications set forth in this
Agreement. Any and all references in the Loan Documents to the Note, the Loan
Agreement and/or any other Loan Document shall mean and refer to the Note, the
Loan Agreement and/or such other Loan Document as modified by this Agreement. 9.
Cross Default. A default under this Agreement shall constitute a default under
the Loan Documents. A default under any of the Loan Documents shall constitute a
default under this Agreement. This Agreement shall constitute a Loan Document
and all references to the "Note" and the "Loan Documents" in the other Loan
Documents shall include this Agreement. 10. Time is of the Essence. Time is of
the essence of this Agreement. 11. Binding Effect; Heirs, Successors and
Assigns. This Agreement shall be binding upon the Borrower, the Guarantors and
the Lender, and upon their respective heirs, successors and assigns, and shall
inure to the benefit of the Borrower, the Guarantors and the Lender, and their
respective heirs, successors and assigns. 12. No Joint Venture. The execution of
this Agreement shall not be deemed or implied to create any relationship or
joint venture between the Borrower and the Lender or the Guarantors and the
Lender. 13. No Third-Party Beneficiary. It is not and was not intended that any
activities of the Lender in connection herewith were for or shall be for the
benefit of, or may be relied upon by, any third party, and the Lender shall not
be liable or responsible for any reason to any such party. 14. Severability. If
any provision (or provisions) and/or paragraph (or paragraphs) and/or part (or
parts) of this Agreement shall be deemed by any appropriate tribunal or
authority to be invalid or unenforceable, the remainder of this Agreement shall,
to the extent possible and necessary to effect the purposes of this Agreement,
remain in full force and effect. 15. Captions. All captions and headings used
herein are for the purpose of reference only and do not limit or in any other
manner constitute a part of this Agreement. 16. No Course of Conduct or
Agreement to Execute Further Modification. Each Obligor acknowledges and agrees
that, by negotiating and entering into this Agreement, and by complying and/or
enforcing the terms hereof, the Lender is not establishing or furthering a
course of conduct, a pattern of operation, or an implicit or explicit
understanding that the Lender may or will ever further revise or modify any term
or condition of the Loan Documents, or agree to forebear at any time in the
future, if a default should occur under and pursuant to the Loan Documents, this
Agreement and/or any document or instrument contemplated or referred to herein.
5

 



   

 

 

 

[t1702057_ex10-1p6.jpg] 

  17. Applicable Law. This Agreement and the rights and obligations of the
parties hereunder shall be construed and interpreted in accordance with the laws
of the State of Connecticut without regard to its conflicts of laws principles.
18. Modifications. This Agreement shall not be modified or amended except by a
writing signed by the parties hereto, it being understood that no oral
modification or amendment of this Agreement shall be effective. 19. Fees. The
Borrower shall pay all fees and expenses of the Lender in connection with this
Agreement and the transaction contemplated by it, including, without,
limitation, reasonable attorney's fees. 20. Unaffected Provisions. Other than as
expressly modified (or modified by necessary implication) by the terms of this
Agreement, the provisions of the Loan Documents are hereby ratified and affirmed
in their entirety and shall remain in full force and effect. 21. Counterparts.
This Agreement may be executed in any number of counterparts, each of which when
so executed shall be deemed to be an original, and all of which when taken
together shall constitute one and the same Agreement; and said counterparts may
be delivered personally and receipted or shall be sent by facsimile or email
transmission or registered or certified mail or by overnight courier, addressed
to the attorney for the respective party or the respective party. (Signature
Page Follows) 6

 



   

 

 

[t1702057_ex10-1p7.jpg] 

IN WITNESS WHEREOF, and intending to be legally bound hereby, the parties hereto
have executed this Agreement under seal as of the day and year first above
written. SIGNED, SEALED AND DELIVERED LENDER: IN THE PRESENCE OF: BANKWELL BANK
By /s/ Lisa Choi Name: Lisa Choi Title: Vice President Duly Authorized STATE OF
CONNECTICUT)) ss: Fairfield COUNTY OF FAIRFIELD) On this the 30th day of June,
2017 before me, the undersigned officer, personally appeared Lisa Choi who
acknowledged herself to be the Vice President of Bankwell Bank, a Connecticut
banking corporation, and that she, as such Vice President, being authorized so
to do, executed the foregoing instrument for the purposes therein contained, by
signing the name of the corporation by herself as Vice President. In Witness
Whereof, I hereunto set my hand. Name: Commissioner of the Superior Court Notary
Public My Commission Expires: JILL FRATTALONE Notary Public, State of
Connecticut My Commission Expires Mar 31.2021 Signature Page to Loan
Modification Agreement

 



   

 

 

[t1702057_ex10-1p8.jpg] 

  SIGNED, SEALED AND DELIVERED BORROWER: IN THE PRESENCE OF: Sachem Capital
Corp., a New York corporation Lisa a Scalise As to both rita daris Sachem
Capital Corp., a New York corporation By: Name John L. Villano Title: Co-Chief
Executive Officer Duly Authorized By: Name Jeffrey C. Villano Title: Co-Chief
Executive Officer Duly Authorized Guarantors: John L. Villano, Individually
Jeffrey C. Villano, Individually JJV, LLC, a Connecticut limited liability
company By: Name: Jeffrey C. Villano Its: Manager Duly Authorized By: Name: John
L. Villano Its: Manager Duly Authorized Signature Page to Loan Modification
Agreement  

 



   

 

 

[t1702057_ex10-1p9.jpg] 

  STATE OF CONNECTICUT ) ) ss: Branford COUNTY OF NEW HAVEN ) On this the 29th
day of June, 2017 before me, the undersigned officer, personally appeared
Jeffrey C. Villano who acknowledged himself to be the Co-Chief Executive Officer
of Sachem Capital Corp., and that he, as such Co-Chief Executive Officer, being
authorized so to do, executed the foregoing instrument for the purposes therein
contained, by signing the name of the corporation as Co-Chief Executive Officer.
In Witness Whereof, I hereunto set my hand. Name: Lisa A. Scalise, ESQ
Commissioner of the Superior Court Notary Public My Commission Expires: STATE OF
CONNECTICUT) ) ss: Branford COUNTY OF NEW HAVEN) On this the 29th day of June,
2017 before me, the undersigned officer, personally appeared John L. Villano who
acknowledged himself to be the Co-Chief Executive Officer of Sachem Capital
Corp., and that he, as such Co-Chief Executive Officer, being authorized so to
do, executed the foregoing instrument for the purposes therein contained, by
signing the name of the corporation as Co-Chief Executive Officer. In Witness
Whereof, I hereunto set my hand. Name: Lisa A. Scalise, ESQ Commissioner of the
Superior Court Notary Public My Commission Expires: Acknowledgement Page to Loan
Modification Agreement

  



   

 

 

[t1702057_ex10-1p10.jpg] 

 

 

  STATE OF CONNECTICUT ) ) SS Branford COUNTY OF NEW HAVEN ) Before me, the
undersigned, this 29th day of June 2017, personally appeared John L. Villano,
signer and sealer of the foregoing instrument and acknowledged the same to be
his free act and deed, before me. Name: Lisa A. Scalise, ESQ Commissioner of the
Superior Court Notary Public My Commission Expires: STATE OF CONNECTICUT) ) ss:
Branford COUNTY OF NEW HAVEN) Before me, the undersigned, this 29th day of June
2017, personally appeared, Jeffrey C. Villano signer and sealer of the foregoing
instrument and acknowledged the same to be his free act and deed, before me.
Name: Lisa A. Scalise, ESQ Commissioner of the Superior Court Notary Public My
Commission Expires: STATE OF CONNECTICUT) ) ss: Branford COUNTY OF NEW HAVEN)
Acknowledgement Page to Loan Modification Agreement

 



   

 

 

[t1702057_ex10-1p11.jpg] 

  STATE OF CONNECTICUT) ) ss: Branford COUNTY OF NEW HAVEN ) Before me, the
undersigned, 29th day of June 2017, personally appeared Jeffrey C. Villano,
known to me to be a Manager of JJV, LLC, a Connecticut limited liability
company, and that he as such Manager, acknowledged the execution of the
foregoing instrument to be his free act and deed as such Manager and the free
act and deed of said limited liability company, before me. Name: Lisa A.
Scalise, ESQ Commissioner of the Superior Court or Notary Public My Commission
Expires: STATE OF CONNECTICUT) ) ss: Branford COUNTY OF NEW HAVEN) Before me,
the undersigned, 29th day of June 2017, personally appeared John L. Villano,
known to me to be a Manager of JJV, LLC, a Connecticut limited liability
company, and that he as such Manager, acknowledged the execution of the
foregoing instrument to be his free act and deed as such Manager and the free
act and deed of said limited liability company, before me. Name: Lisa A.
Scalise, ESQ Commissioner of the Superior Court or Notary Public My Commission
Expires: Acknowledgement Page to Loan Modification Agreement
 



   

 

